             Case:19-00584-jwb        Doc #:35-3 Filed: 09/09/2020      Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF MICHIGAN
IN RE:
         TAMMY LYNETTE NADEAU
         FKA TAMMY CHAMBERLAIN                        HONORABLE JAMES W. BOYD
                                                      CASE NO. 19-00584-JWB
                                                      CHAPTER 13
                  DEBTOR.
_________________________________/
PAUL I. BARE (P26843)
Attorney for Debtor
3281 Racquet Club Dr., Suite C
Traverse City, MI 49684
(231) 946-4901
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/


                                 CERTIFICATE OF SERVICE

       CRAIG S. SCHOENHERR, SR., being duly sworn, says that on the 9th day of
September, 2020, a copy of the Motion for Relief from the Automatic Stay, Brief in Support,
Notice and Opportunity for Hearing and this Proof of Service was served upon:

         Paul I. Bare                                 Brett N. Rodgers
         Attorney at Law                              Trustee
         3281 Racquet Club Dr., Suite C               99 Monroe Ave NW, Suite 601
         Traverse City, MI 49684                      Grand Rapids, MI 49503

electronically pursuant to the court notice of service, and upon:

         Tammy Lynette Nadeau fka
         Tammy Chamberlain                            Office of the U.S. Trustee
         800 East South Airport Rd.                   The Ledyard Bldg, 2nd Floor
         Traverse City, MI 49686                      125 Ottawa NW, Suite 202R
                                                      Grand Rapids, MI 49503
           Case:19-00584-jwb     Doc #:35-3 Filed: 09/09/2020      Page 2 of 2




by placing the documents in an envelope, correctly addressed and placing same in the United
States Mail with postage prepaid.


                                         O’REILLY RANCILIO P.C.

                                         /s/ Craig S. Schoenherr, Sr.
                                         ________________________________
                                         CRAIG S. SCHOENHERR, SR. (P32245)
                                         Attorney for Creditor
                                         12900 Hall Road, Suite 350
                                         Sterling Heights, MI 48313-1151
                                         (586) 726-1000
                                         ecf@orlaw.com
